Title: From George Washington to Thomas Jefferson, 16 March 1791
From: Washington, George
To: Jefferson, Thomas

 

My dear Sir,
[Philadelphia, 16 March 1791]

Enclosed is the last letter I have received from Messrs Deakins & Stoddart. What step had I best take to bring matters to a close with Burn’s, and by declaring at once the Site of the public buildings, prevent some inconvenience which I see may arise from the opinions promulgated by Mr L’Enfont? as much probably from complaisance as judgment. Yrs

Go: Washington

